DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on May 20, 2022 is acknowledged.

Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology (e.g. “means”) often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-4 and 7-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 3, line 2, the phrase “said compounds” should be changed to - said compound -.
In claim 4, lines 4-5, the phrase “said compounds” should be changed to -- said compound --.
In claim 7, lines 1-2, the phrase “the deposition step” should be changed to -- the step of depositing -- to provide proper antecedent basis and consistency.
In claim 8, lines 1-2, the phrase “the deposition step” should be changed to -- the step of depositing -- to provide proper antecedent basis and consistency.
In claim 9, lines 1-2, the phrase “the deposition step” should be changed to -- the step of depositing -- to provide proper antecedent basis and consistency.
In claim 10, lines 1-2, the phrase “the deposition step” should be changed to -- the step of depositing -- to provide proper antecedent basis and consistency.
In claim 11, line 2, the phrase “depositing a layer” should be changed to -- depositing the layer --.  In line 3, the phrase “means of” should be deleted.  
In claim 12, lines 2-3, the phrase “said condensation step” should be changed to -- the step of condensing -- to provide proper antecedent basis and consistency.  In line 3, the phrase “the deposition step” should be changed to -- the step of depositing -- to provide proper antecedent basis and consistency.  In line 3, the phrase “the oxidation step” should be changed to -- the step of oxidizing -- to provide proper antecedent basis and consistency.
In claim 13, lines 1-2, the phrase “the oxidation step” should be changed to -- the step of oxidizing -- to provide proper antecedent basis and consistency.  In line 2, the phrase “the temperature” should be changed to -- a temperature --.
In claim 14, lines 1-2, the phrase “the oxidization step” should be changed to -- the step of oxidizing -- to provide proper antecedent basis and consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 14, line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-14 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Metz, Sakamoto, Lhullier, are related to a piezoelectric element enclosed in a steel housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861